DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoentschel et al. (US Pub. 2016/0254382; hereinafter “Hoentschel”).
Hoentschel discloses [Re claim 1] a semiconductor device, comprising:
an active pattern 16 (page 2, paragraph 19) protruding from a substrate 10 (see fig. 4) and including a plurality of stacked semiconductor patterns (12, 14) (page 2, paragraph 18); a gate pattern (52, 58) (page 5, paragraph 34) disposed on the active pattern 16 and intersecting the active pattern 16 (see figs. 11 and 12); a gate insulating pattern 54 (page 5, paragraph 34) between the active pattern 16 and the gate pattern (52, 58) (see figs. 11 and 12); a gate spacer (33, 34) (page 3, paragraphs 28 and 29) at a side of the gate pattern (52, 58) (see fig. 12) and on the active pattern 16 (see figs. 7 and 12); and a capping pattern 28 (interface insulation layer made of silicon nitride; page 3, paragraph 26) disposed between the active pattern 16 and the gate spacer (33, 34) (see fig. 7) and being in physical contact with the active pattern 16 (see fig. 7), wherein the capping pattern 28 has a crystalline structure (three crystalline structures of silicon nitride exist, designated as α, β and γ phases, and wherein the α and β phases are the most common forms of silicon nitride).
Hoentschel discloses [Re claim 2] wherein the capping pattern 28 is in physical contact with sidewalls of the semiconductor patterns (12, 14) (see fig. 7).
Hoentschel discloses [Re claim 3] wherein the capping pattern 28 extends between the active pattern 16 and the gate pattern (52, 58) (see figs. 7 and 12).
Hoentschel discloses [Re claim 4] wherein the gate insulating pattern 54 is disposed between the capping pattern 28 and the gate pattern (52, 58) (see fig. 11).
Hoentschel discloses [Re claim 6] wherein the semiconductor patterns (12, 14) are spaced apart from each other in a direction perpendicular to a bottom surface of the substrate 10 (spaced apart from each other in an alternating way; see fig. 11), and wherein the gate pattern (52, 58) is provided on a top surface of the active pattern 16 and between the semiconductor patterns (12, 14) (see fig. 11).
Hoentschel discloses [Re claim 7] wherein the gate insulating pattern 54 is between the gate pattern (52, 58) and each of the semiconductor patterns (12, 14) (see fig. 11).
Hoentschel discloses [Re claim 8] further comprising: a source/drain pattern (40, 42) (page 4, paragraph 30) at the side of the gate pattern (52, 58) (see figs. 8 and 12) and on sidewalls of the semiconductor patterns (12, 14) (see figs. 7 and 8), wherein the source/drain pattern (40, 42) is in physical contact with a sidewall of the capping pattern 28 (see figs. 7 and 8).
Hoentschel discloses [Re claim 9] further comprising: a device isolation pattern 26 (page 3, paragraph 26) on a lower portion of the active pattern 16 on the substrate 10 (see fig. 5), wherein the capping pattern 28 does not extend onto a top surface 27 of the device isolation pattern 26 (see figs. 5 and 7).
Hoentschel discloses [Re claim 11] a semiconductor device, comprising:
an active pattern 16 (page 2, paragraph 19) protruding from a substrate 10 (see fig. 4) and including a plurality of stacked semiconductor patterns (12, 14) (page 2, paragraph 18); a gate pattern (52, 58) (page 5, paragraph 34) disposed on the active pattern 16 and intersecting the active pattern 16 (see figs. 11 and 12); a gate spacer (33, 34) (page 3, paragraphs 28 and 29) at a side of the gate pattern (52, 58) and on the active pattern 16 (see figs. 7 and 12); and a capping pattern 28 (interface insulation layer made of silicon nitride; page 3, paragraph 26) between the active pattern 16 and the gate spacer (33, 34) (see fig. 7), wherein the capping pattern 28 has a crystalline structure (three crystalline structures of silicon nitride exist, designated as α, β and γ phases, and wherein the α and β phases are the most common forms of silicon nitride), and wherein the capping pattern 28 is in physical contact with sidewalls of the plurality of stacked semiconductor patterns (12, 14) (see figs. 5 and 7).
Hoentschel discloses [Re claim 12] further comprising: a gate insulating pattern 54 (page 5, paragraph 34) disposed between the active pattern 16 and the gate pattern (52, 58) (see fig. 11).
Hoentschel discloses [Re claim 13] wherein the capping pattern 28 further extends between the active pattern 16 and the gate insulating pattern 54 (see figs. 7 and 12).
Hoentschel discloses [Re claim 15] wherein the semiconductor patterns (12, 14) include first semiconductor patterns 12 and second semiconductor patterns 14 alternately stacked each other (see fig. 4), and wherein the second semiconductor patterns 14 (silicon; page 2, paragraph 18) include a different material from the first semiconductor patterns 12 (silicon germanium; page 2, paragraph 18).
Hoentschel discloses [Re claim 16] wherein the capping pattern 28 is in physical contact with first sidewalls of the first semiconductor patterns 12 (see figs. 5 and 7) and second sidewalls of the second semiconductor patterns 14 (see figs. 5 and 7).
Hoentschel discloses [Re claim 17] a semiconductor device, comprising:
an active pattern 16 (page 2, paragraph 19) protruding from a substrate 10 (see fig. 4) and including a plurality of stacked semiconductor patterns (12, 14) (page 2, paragraph 18); a device isolation pattern 26 (page 3, paragraph 26) provided on a lower portion of the active pattern 16 (see fig. 5) and exposing an upper portion of the active pattern 16 (see fig. 5); a gate pattern (52, 58) (page 5, paragraph 34) disposed on the active pattern 16 and intersecting the active pattern 16 (see figs. 11 and 12); a gate insulating pattern 54 (page 5, paragraph 34) between the gate pattern (52, 58) and the upper portion of the active pattern 16 (see fig. 11); a gate spacer (33, 34) (page 3, paragraphs 28 and 29) at a side of the gate pattern (52, 58) and on the active pattern 16 (see figs. 7 and 12); a capping pattern 28 (interface insulation layer made of silicon nitride; page 3, paragraph 26) between the active pattern 16 and the gate spacer (33, 34) (see fig. 7); a source/drain pattern (40, 42) (page 4, paragraph 30) at the side of the gate pattern (52, 58) (see figs. 8 and 12), the gate spacer (33, 34) disposed between the source/drain pattern (40, 42) and the gate pattern (52, 58) (see figs. 8 and 12); and an interlayer insulating layer 50 (page 4, paragraph 32) on an upper surface of the source/drain pattern (40, 42) and on an outer-sidewall of the gate spacer (33, 34) (see fig. 12), wherein the capping pattern 28 is in physical contact with the active pattern 16 (see figs. 5 and 7), wherein the capping pattern 28 has a crystalline structure (three crystalline structures of silicon nitride exist, designated as α, β and γ phases, and wherein the α and β phases are the most common forms of silicon nitride).
Hoentschel discloses [Re claim 18] wherein the capping pattern 28 covers sidewalls of the semiconductor patterns 16 (see figs. 5 and 7).
Hoentschel discloses [Re claim 20] wherein the capping pattern 28 further extends between the active pattern 16 and the gate insulating pattern 54 (see figs. 7 and 12).

Allowable Subject Matter
Claims 5, 10, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 recites the capping pattern does not extend between the active pattern and the gate pattern, and wherein the gate insulating pattern is in physical contact with a sidewall of the capping pattern.  
Claim 10 recites the capping pattern includes a semiconductor material, and wherein the capping pattern does not include oxygen, germanium, and nitrogen.
Claim 14 recites the capping pattern does not extend between the lower portion of the active pattern and the device isolation pattern.
Claim 19 recites the capping pattern has a first sidewall being in physical contact with the gate insulating pattern; and a second sidewall being in physical contact with the source/drain pattern and being opposite to the first sidewall.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        November 18, 2022